DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not include a feature wherein every point on the striking face within +/- 20 mm horizontally from a center of the striking face, within 8 mm toward the sole from the center of the striking face, and within 10mm  toward the crown from the center of the striking face has a characteristic time value less than a predetermined threshold CT value, and wherein every point on the striking face within +/- 4  mm horizontally from the center of the striking face and within +/- 4 mm vertically from the center of the striking face has a CT value within 6 micro seconds of the predetermined threshold CT value.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/828,406, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The required specification amendment as set forth above requires that the status of the present application be changed to a Continuation-In-Part from prior filed Application No. 16/828,406.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 9, the limitation referencing every point on the striking face within +/- 20 mm horizontally from a center of the striking face is unclear as to whether the constellation of points is within a 20 mm span in positive and negative directions from the center or 20 mm in a positive direction and 20 mm in a negative direction.  Further, it is not clear whether the striking face portion represents a part or all of the surface of the striking face.  In line 4, the feature, “central region” suggests that the feature is located at the center of the striking face but there is no limitation so stating.  The same issues pertain to Claims 7 and 13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al., U.S. Patent Application No. 2017/0007891, in view of Iwata et al., U.S Patent Application No. 2001/0051548.  As to Claim 1, Jertson teaches a golf club head having a crown (top), sole (bottom), and skirt (back), paragraph 0025.  Jertson teaches a striking face portion (132) located at a frontal portion of the club head adapted to strike a golf ball, paragraph 0031.  The striking face portion may comprise a central region (144) having substantially constant thickness, paragraphs 0027 and 0028.  A transition region (148) may surround the central region and may have variable thickness between that of the central region and a perimeter region (152), paragraphs 0027 and 0028 and see Figure 2.  Jertson teaches that the configuration of the striking face portion reduces variability in the characteristic time values, see Abstract.  Characteristic time is affected by the elastic modulus and thickness of the striking face portion, paragraph 0033.  Jertson is silent as to sub-regions and Jertson does not specify characteristic time values for points within a region of the striking face portion surrounding the center.  Iwata teaches a golf club head comprising a striking face, paragraph 0143.  The striking face may have a central region (central portion) surrounded by a transition region (tapered part), and a perimeter region (periphery), paragraphs 0121 and 0157 and see Figure 7.   Iwata teaches two or more sub-regions (upper region, lower region), paragraphs 0125 and 0126.  The sub-regions may have constant thickness, paragraphs 0145 and 0146, noting tapered portion separating sub-regions and set thickness values for each sub-region.    Iwata teaches that a striking face may be configured such that a flexural range is established as an area of the striking face where a ball is struck a majority of the time and that the flexural range provides a quantity of flexure of at least a specified value but not exceeding a threshold value, paragraph 0125.  Iwata teaches that a degree of flexure relates to a quantity labeled as a spring constant, which is directly related to the coefficient of restitution, paragraphs 0112 and 0016.  The coefficient of restitution and the characteristic time are directly related, as indicated in applicant’s specification, paragraph 5.  It follows that the advantageous flexural range, disclosed by Iwata, coincides with an area of the striking face exhibiting favorable characteristic time values.  Iwata teaches that an area of the striking face having a CT value less than a predetermined threshold (flexural range) may be at least as large as an elliptical area extending approximately 20 mm generally horizontally and approximately 10 mm vertically, paragraphs 0134 and 0135.  Iwata teaches that more preferably, the characteristic time in the flexural range may be at least 90% of the threshold  (maximum quantity), paragraph 0027.  Iwata teaches that the center of the flexural range may generally coincide with the striking face center, paragraphs 0028 and 0144, suggesting that every point on the striking face within +/- 4 mm horizontally and vertically from the striking face center may have a CT value within 6 microseconds of the predetermined threshold.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson with two or more sub-regions included in the perimeter region and to configure the striking face with an area surrounding the center of the striking face wherein every point exhibits a characteristic time value less than a predetermined threshold, the area being approximately dimensioned as claimed and where every point within +/- 4 mm from the center has a characteristic time value approximately within 6 microseconds of the predetermined value, all as taught by Iwata, to provide Jertson with a region of the striking face surrounding the center where characteristic time values approach but do not exceed a threshold, to yield the predictable result of reducing a loss of ball speed caused by ball impacts a locations displaced from the striking face center, attributable to lower characteristic time values at non-centrally located impact points.  Jertson, as modified, discloses the claimed limitations except for specifying that that the area of the striking face where characteristic time values are less than a predetermined threshold and that the area where characteristic time values are within 6 microseconds of the threshold is dimensioned as claimed.  The examiner finds that the club head and striking face of prior art possesses the structural features of the inventive club head and striking face and as such, is capable of performing in the manner as claimed, namely by exhibiting characteristic time values at every point within the area where characteristic time values are less than a threshold and at every point within the area where characteristic time values are within 6 microseconds of the threshold value. "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.  As to Claim 2, Iwata teaches a first perimeter sub-region (140) immediately adjacent the transition region and having a substantially constant thickness less than that of the central region, paragraph 0146 and see Figure 9.  A second perimeter sub-region (141)  immediately adjacent the transition region may have a substantially constant thickness less than that of the first perimeter sub-region, paragraph 0146 and see Figure 9.  Transition perimeter sub-regions having a thickness that decreases between the thicknesses of first and second perimeter sub-regions are present between the first and second perimeter sub-regions, see Figure 9, noting that the first perimeter sub-region has a thickness of 2.2 mm and the second perimeter sub-region has a thickness of 2.1 mm, paragraph 0146.  It necessarily follows that the area between exhibits decreasing thickness.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, a modified, with first and second perimeter sub-regions together with a transition perimeter sub-region between, as claimed and as taught by Iwata, to provide Jertson, as modified, with a known substitute configuration of a striking face perimeter.  As to Claim 3,  Iwata teaches an exemplary configuration having a central region area of approximately 157 square mm, paragraph 0135, and transition region area of 1413 square mm, paragraph 0137.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, as modified, with a transition area significantly greater than that of the central region, as taught by Iwata, to provide Jertson, as modified, with a known substitute configuration for relative sizes of the central region and transition region.  Jertson, as modified, discloses the claimed invention except for reporting the central region and transition region areas as projected areas within the claimed ranges for the central region and transition region.  It would have been an obvious matter of design choice to provide projected area sizes of the central region and transition region, as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 4, Jertson teaches a central region of constant thickness, as discussed above.   Jertson teaches that the transition region may have a linear profile, paragraph 0028.  Iwata teaches an elliptical central region, paragraph 0135.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the central region as an ellipse, as taught by Iwata, to provide Jertson, as modified, with a transition region having the shape of a frustum of an ellipse, where the base perimeter is an outer perimeter of the transition region and an upper perimeter is an outer perimeter of the central region.  As to Claim 5, Jertson teaches that the decrease in thickness of the transition region may be linear, paragraph 0028.  As to Claim 6, Iwata teaches that the thickness of the first perimeter sub-region (140) may be less than about 3.1 mm and the thickness of the second perimeter sub-region (141) may be less than about 3.0 mm, paragraph 0146.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, as modified, with first and second perimeter sub-region thickness dimensions, as claimed and as taught by Iwata, to provide Jertson, as modified, with a known substitute configuration for perimeter sub-region thicknesses.  As to Claim 7, Jertson, as modified by Iwata, is applied as in Claim 1, with the same rationales being found applicable.  Further, the examiner finds that the striking face of prior art is capable of performing in the claimed manner with regard to the dimensions of an area where the characteristic time at every point is within 8 microseconds of the threshold value, according the same rationale set forth in the treatment of Claim 1.  As to Claims 8-12, Jertson, as modified by Iwata, together with cited case law, is applied as in Claims 2-6 respectively.  As to Claim 13, Jertson, as modified by Iwata, is applied as in Claim 1, with the same rationales being found applicable.  Further, the examiner finds that the striking face of prior art is capable of performing in the claimed manner with regard to the dimensions of an area where the characteristic time at every point is within 11 microseconds of the threshold value, according the same rationale set forth in the treatment of Claim 1.  As to Claims 14-18, Jertson, as modified by Iwata, together with cited case law, is applied as in Claims 2-6 respectively.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-7 of U.S. Patent No. 11,033,785 in view of Iwata et al., U.S. Patent Application No. 2001/0051548. Claim 1 of the patent discloses the limitations of Claim 1, except for providing that every point on the striking face within +/- 20 mm horizontally from a center of the face, within 8 mm toward the sole from the center, and 10 mm toward the crown may have a characteristic time value less than a predetermined threshold and that every point on the striking face within +/- 4 mm horizontally and vertically from the center may have a characteristic time value within 6 microseconds of the threshold.  Iwata, together with the expressed rationale, is applied as in Claim 1, above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the striking face with a bounded area around the face center having the consistency of characteristic time values as claimed and as taught by Iwata, to provide improved ball speed when a ball is struck at a point removed from the face center.  Claims 1 and 2 of the patent disclose the limitations of Claims 2 and 3 respectively.  Claims 5-7 of the patent disclose the limitations of Claims 4-6 respectively.  Claim 1 of the patent discloses the limitations of Claims 7 and 13, except for the limitations associated with characteristic time values within particular bounded areas of the striking face, as discussed in the double patenting rejection of Claim 1 above.  The examiner finds that Iwata, together with the rationale expressed above, is equally applicable.  Claims 1 and 2 of the patent disclose the limitations of Claims 8, 9, 14, and 15.  Claims 5-7 of the patent disclose the limitations of Claims 10-12 and 16-18.  
Conclusion


 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        5 August 2022